UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7676


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OSCAR LEON HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:96-cr-00003-JPB-1)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Leon Hernandez, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar     Leon    Hernandez       seeks    to    appeal    the   district

court’s order granting his motion for reconsideration of the

denial    of    his   18     U.S.C.   § 3582(c)(2)          (2006)    motion    for   a

reduction of sentence, but denying relief on reconsideration.

The district court lacked the authority to consider Hernandez’s

motion for reconsideration.            See United States v. Goodwyn, 596

F.3d 233, 236 (4th Cir. 2010).                We therefore affirm the court’s

order.     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in    the    materials

before   this    court     and   argument      would   not    aid     the   decisional

process.



                                                                               AFFIRMED




                                          2